Case: 15-40822      Document: 00513585862        Page: 1     Date Filed: 07/11/2016




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                     No. 15-40822                                 FILED
                                                                              July 11, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk

LGD PROPERTIES, INCORPORATED,

                                                Plaintiff–Appellant,

versus

SEIS LAGOS UTILITY DISTRICT;
SEIS LAGOS COMMUNITY SERVICES ASSOCIATION, INCORPORATED;
ROLANDO RAMON; LISA JONES,

                                                Defendants–Appellees.




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 4:14-CV-4




Before HIGGINBOTHAM, SMITH, and OWEN, Circuit Judges.
PER CURIAM: *

      In a dispute that began with a disagreement over the elevation of a


      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 15-40822    Document: 00513585862     Page: 2   Date Filed: 07/11/2016


                                    No. 15-40822

culvert, a contractor sued a utility district, a homeowners’ association, and two
private persons in state court. When federal constitutional claims were added,
the matter was removed to federal court. Sixteen months later, after ample
discovery and numerous pleadings, the district court issued a sufficiently com-
prehensive order, addressing the pertinent issues, that granted summary judg-
ment for the defendants on all the federal claims and remanded to state court
on any remaining claims under state law.

      We have examined the briefs and pertinent portions of the record, have
reviewed the applicable law, and have heard the arguments of counsel. The
plaintiff has not shown any federal constitutional violation or any other action-
able wrong. The judgment is AFFIRMED, essentially for the reasons ably
stated by the district court. The appellant’s motion to strike is DENIED.




                                       2